Russell, C. J.
1. “In applications for temporary alimony, upon conflicting evidence the discretion of the judge of the superior court as to the amount of the allowance will not be controlled unless there is an abuse of discretion. The allowance of attorney’s fees in applications for divorce or alimony is a necessary provision to enable the wife to properly protect her interests, which has been recognized from the earliest times. In the allowance of attorney’s fees, while the financial condition ' of the husband must have due weight with the court, still, except in cases where the husband is unable to pay a fee, or more than merely nominal compensation, the allowance for attorney’s fees should be sufficient to insure to the wife proper legal representation by a competent attorney; and the exercise of a sound legal discretion in applying these principles in the allowance of attorney’s fees will not be disturbed.” Preston v. Preston, 160 Ga. 200 (127 S. E. 860).
2. In the present case it does not appear that the trial judge abused his discretion as tp the grant of temporary alimony or the allowance of attorney’s fees. Judgment affirmed.

All the Justices concur.

F. L. Clements, for plaintiff in error.
McClellan & Jacobs, contra.